The Honorable Bobby Glover State Representative Glover Building Carlisle, AR 72024
Dear Representative Glover:
You have written to seek a formal opinion on the following questions:
   1. Is it a conflict of interest for a Justice of the Peace to vote in the Quorum Court on the county budget when his son has a salary from the Sheriff's Department in it?
The answer to this question is No.  Arkansas Statute 17-4208 says in part:
   The holding of public office or employment is a public trust created by the confidence which the electorate reposes in the integrity of officers and employment of county government.  An officer or employee shall carry out all duties assigned by law for the benefit of the people of the county.  The officer or employee may not use their office, the influence created by their official position, or information gained by virtue of their position, to advance their individual, or an immediate member of their family, or an associate's personal economic interest, other than advancing strictly individual benefits as may accrue to any of them from the enactment or administration of law affecting the public generally.
It is my judgment in view of the above that no conflict exists when a Justice of the Peace votes in favor of an overall county budget that only incidentally contains the salary of his son who is working in a subdivision of county government.
   2. Is it a conflict of interest for a Justice of the Peace to vote in the Quorum Court on the County budget when he is also a Juvenile Judge and has a salary in the budget for the Juvenile Judge's office?
The answer to this question is a qualified no.  While it is not a clear conflict of interest for a Justice of the Peace to carry out the duties for which he was elected, it is my opinion that [in] the instance cited it would be proper for the Justice of the Peace to abstain from voting on any part of the County budget that would directly accrue to his personal benefit.